Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS AGREEMENT made effective as of the 4th day of April, 2008

 

AMONG:              REPUBLIC GOLD LIMITED ACN 106 399 311, a body corporate
incorporated under the laws of Australia and having its registered office at 144
Cobra Road, Mareeba, Queensland, Australia 4880 (Facsimile No: (07) 4092 3797)

 

(the “Purchaser”)

 

AND:                      VISTA GOLD CORP., a body corporate incorporated under
the laws of the Yukon Territory, Canada and having an office at Suite 5, 7961
Shaffer Parkway, Littleton, Colorado, U.S.A., 80127 (Facsimile No: (720)
981-1186)

 

(“Vista”)

 

AND:                      VISTA GOLD (ANTIGUA) CORP., a body corporate
incorporated under the laws of Antigua and Barbuda and having its registered
office at 11 Old Parham Road, P.O. Box 1531, St. John’s, Antigua, W.I.

 

(“Vista Gold Antigua”)

 

WHEREAS:

 

A.                                  Vista is the registered and beneficial owner
of the Shares (as defined below);

 

B.                                    Vista has agreed to sell to the Purchaser,
and the Purchaser has agreed to purchase from Vista, the Shares, on the terms
and conditions set out in this Agreement; and

 

C.                                    Vista Gold Antigua has consented to the
transfer of the Shares to the Purchaser, on the terms and conditions set out in
this Agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
mutual covenants and agreements hereinafter contained the Parties agree as
follows:

 

1.                                      Definitions.  In this Agreement, the
following words, phrases and expressions shall have the following meanings:

 

“Additional Consideration” has the meaning given to that term in Section 3.2;

 

“Affiliate” means a relationship among persons, corporations or similar entities
in which a corporation or similar entity is the direct or indirect subsidiary of
another corporation or similar entity, two corporations or similar entities are
subsidiaries of the same corporation or similar entity, or two corporations or
similar entities are controlled by the same person, corporation or similar
entity;

 

“Agreement” means this Agreement as a whole, including the Schedules attached
hereto, together with any amendments thereto;

 

“Business Day” means a day, other than a Saturday, Sunday or statutory holiday
in the Province of British Columbia, Canada;

 

“Closing” means the completion of the transfer of the Shares contemplated in
this Agreement;

 

“Closing Date” means the date on which Closing occurs, as agreed between the
parties;

 

--------------------------------------------------------------------------------


 

“Commercial Production” means the commercial-scale operation of any part of the
Property as a Mine by, or on behalf of, the Purchaser, but does not include
processing of ore carried out in a pilot plant or processing ore for other
testing purposes.  Commercial Production shall be deemed to have commenced on
the day immediately following the first 90 consecutive days during which
Minerals have been produced by, or on behalf of, the Purchaser and processed at
an average daily rate of not less than 75% of the rated capacity of the
production and processing facilities which is forecast by the bankable
feasibility study upon which the decision to proceed to Commercial Production
decision was taken;

 

“Constitution” means the constitution, articles, bylaws, memorandum of
association, testimony of constitution or other form of constating document that
governs the organization of an entity;

 

“Disclosure Documents” means the disclosure documents setting out the
information and attaching the documents contemplated by this Agreement as being
disclosed and or provided to the Purchaser by or on behalf of Vista in such
documents and which are for greater certainty listed in Schedule “F”;

 

“Disclosure Letter” means the letter dated as of the date of this Agreement
which, concurrently with the execution of this Agreement, was delivered by Vista
to the Purchaser;

 

“Encumbrance” means any mortgage, charge, pledge, hypothecation, security
interest, assignment, lien (statutory or otherwise), title retention agreement
or arrangement, royalty, restrictive covenant or other encumbrance of any
nature;

 

“Escrow Account” means the account in which the Escrow Amount will be held in
accordance with Section 4;

 

“Escrow Amount” has the meaning ascribed to such term in Section 4(e);

 

“Final Production Payment” means the sum of US$1 million (inclusive of Taxes)
that is payable by (or on behalf of) the Purchaser to Vista in accordance with
Section 3.1(c);

 

“Force Majeure Event” means any act of God, strike, lockout, disruption to
rights of occupation or operation of the Mine, other disturbance or labour
difficulty, war, act of public enemy, blockade, revolution, riot, insurrection,
civil commotion, lightning, storm, flood, fire, earthquake, explosion, embargo,
unavailability of any essential equipment or materials, unavoidable accident,
lack of transportation, or anything done or not done by or to a person,
government or other competent authority which results in the halting of
Commercial Production for any period;

 

“Gold” means all gold in ore produced for refining from ore in, on or under the
Property which may lawfully be explored for, mined and sold;

 

“Governmental Authority” means any federal, provincial, state, municipal, or
other local government or quasi-governmental or private body exercising any
statutory, regulatory, expropriation or taxing authority under the authority of
any of the foregoing governments or any Laws and includes any ministry,
department, commission, bureau, board, administrative or other agency or
regulatory body or instrumentality thereof, and any judicial, quasi-judicial,
arbitration or administrative court, tribunal, commission, board or panel acting
under the authority of any of the foregoing persons or any Laws;

 

“Initial Production Payment” means the amount of US$1 million (inclusive of
Taxes) that is payable by (or on behalf of) the Purchaser to Vista in accordance
with Section 3.1(a);

 

“Initial Production Payment Date” has the meaning ascribed to such term in
Section 3.1(a);

 

“Laws” means all federal, provincial, state, municipal and local: constitutions;
statutes; codes; ordinances; decrees; rules; regulations; by-laws; treaties;
judicial, arbitral, administrative,

 

2

--------------------------------------------------------------------------------


 

departmental or regulatory judgements, orders, decisions, rulings or awards;
policies; voluntary restraints; guidelines; general principals of common law and
equity; and any provisions of such Laws, binding on or affecting the person
referred to in the context in which such word is used; and “Law” means any one
of such Laws;

 

“Legal Proceedings” has the meaning given to that term in Section 6;

 

“Mine” means workings established and assets acquired, including open pits,
dumps, stockpiles, development headings, plant and concentrator installations,
dams, infrastructure, housing, airport and other facilities to convert the
Property into an operating Gold mine that is achieving Commercial Production;

 

“Minerals” means any and all ores (and concentrates derived therefrom) and
minerals, precious and base, metallic and non-metallic, in, on or under the
Property which may lawfully be explored for, mined and sold;

 

“NSR Royalty” means a net smelter return royalty with respect to the production
of Gold from the Property pursuant to the terms set out in Schedule “D”;

 

“Parties” means the parties to this Agreement and their respective successors
and permitted assigns which become Parties pursuant to this Agreement;

 

“Property” means the mineral rights and concessions on which the Mine is (or is
proposed to be) established which are located approximately 382 kilometres
southeast of La Paz in Chayanta Municipality, Bustillos Province, Department of
Potosi, in southwestern Bolivia, as more particularly described in Schedule “C”;

 

“Purchase Price” has the meaning given to that term in Section 3.1;

 

“Second Production Payment” means the sum of US$1 million (inclusive of all
Taxes) that is payable by (or on behalf of) the Purchaser to Vista in accordance
with Section 3.1(b);

 

“Shares” means all of the issued share capital of Vista Gold Antigua, details of
which appear in Schedule “A”;

 

“Subsidiaries” means each Affiliate of Vista Gold Antigua, details of which are
set out in Schedule “B”;

 

“Tax” and “Taxation” means each of the following: (a) all forms of taxation,
duties, imposts, fees, levies, deductions or withholdings, whether of Canada,
Antigua, Bolivia, Australia, U.S. or elsewhere; and (b) any interest or penalty
in connection with such liability;

 

“Technical Reports and Data” means all reports and data pertaining to the
Property which are in the possession and control of Vista on the Closing Date;
and

 

“Vendor Warranties” means the representations and warranties made by Vista and,
where applicable, Vista Gold Antigua set out in Schedule “E”.

 

3

--------------------------------------------------------------------------------


 

2.                                     Purchase and Sale.  Vista hereby agrees
to sell the Shares to the Purchaser, and the Purchaser hereby agrees to purchase
the Shares from Vista, effective as of the Closing Date for consideration
consisting of the Purchase Price and the Additional Consideration, all on and
subject to the terms and conditions of this Agreement.

 

3.                                     Consideration.

 

3.1                                Purchase Price.  Subject to Section 4, the
Purchaser shall pay to Vista the Initial Production Payment, the Second
Production Payment and the Final Production Payment in accordance with the
following:

 

(a)                                  subject to clause 3.4(a), the Initial
Production Payment shall be payable within 30 days of commencement of Commercial
Production (the date that such payment is due and payable, the “Initial
Production Payment Date”);

 

(b)                                 subject to clause 3.4(b), the Second
Production Payment shall be payable within 30 days of the first anniversary of
the Initial Production Payment Date; and

 

(c)                                  subject to clause 3.4(c), the Final
Production Payment shall be payable within 30 days of the second anniversary of
the Initial Production Payment

 

(collectively such amounts in aggregate, the “Purchase Price”).

 

3.2                                Additional Consideration.  In addition to the
payment of the Purchase Price, effective as of the Closing Date, the Purchaser
shall (without further action from the Purchaser):

 

(a)                                assume full and complete responsibility for
the Legal Proceedings;

 

(b)                               give and grant to Vista the NSR Royalty, and
shall pay to Vista all payments that become due and payable to Vista in
accordance with the NSR Royalty;

 

(c)                                assume full and complete responsibility for
all statutory liabilities of Vista or any of its Affiliates for any accrued
severance benefits for existing staff and collective contract employees, engaged
to provide services with respect to the Property; and

 

(d)                               assume full and complete responsibility for
the payment of all property holding costs relating to the Property arising on or
accruing after the Closing Date,

 

(collectively, the “Additional Consideration”).

 

3.3                              Manner and Currency of Payment.  All cash
payments under this Section 3 shall be made by wire transfer or certified bank
cheque in US Dollars or by such other means as is acceptable to Vista.

 

3.4                                Impact of Force Majeure on Payment of
Purchase Price.  In the event that a Force Majeure Event occurs prior to the
payment to Vista of any of the Initial Production Payment, the Second Production
Payment or the Final Production Payment, the date for payment of such amounts
shall be adjusted as follows:

 

(a)                                  Initial Production Payment - If a Force
Majeure Event occurs at any time during the 90 day period commencing on the day
that Minerals are first produced in a commercial-scale operation by, or on
behalf of, the Purchaser and ending on the day that Commercial Production is
deemed to have commenced, the Initial Production Payment Date shall be extended
to take into account any period during which Commercial Production did not
occur.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Second Production Payment - If a Force
Majeure Event occurs at any time during the 12 month period following the date
on which Commercial Production has commenced, the date for payment of the Second
Production Payment shall be extended to take into account any period during
which Commercial Production did not occur.

 

(c)                                  Final Production Payment - If a Force
Majeure Event occurs at any time during the 24 month period following the date
on which Commercial Production has commenced, the date for payment of the Final
Production Payment shall be extended to take into account any period during
which Commercial Production did not occur.

 

4.                                     Representations and Warranties of Vista
and Vista Gold Antigua.  Vista and where applicable, Vista Gold Antigua
represent and warrant to the Purchaser that, except as disclosed in the
Disclosure Letter, as at the Closing Date each of the Vendor Warranties is true
and accurate in all material respects.

 

Further, each Party acknowledges that:

 

(a)                                  each of the Vendor Warranties given is
separate and independent, and except as expressly provided to the contrary in
this Agreement, is not limited by reference to any other representation or
warranty;

 

(b)                                 except in the case of a loss suffered in
respect of fraud, dishonesty or wilful concealment on the part of Vista or its
agents or advisers, in no circumstances shall Vista’s aggregate liability in
respect of breaches of Vendor Warranties exceed the Purchase Price;

 

(c)                                  Vista shall not be liable for any breach of
the Vendor Warranties, unless on or before the first anniversary of the Closing
Date, the Purchaser (or the Purchaser’s nominee) has notified Vista in writing
of the breach and that the Purchaser intends to make a claim to Vista for
amounts it claims are due to it in respect of such breach;

 

(d)                                 any obligation of Vista to make a payment to
the Purchaser under this Section 4 for a breach of the Vendor Warranties shall
be satisfied, and the Purchaser’s sole and exclusive recourse for satisfaction
of such obligations shall be, by way of a reduction of any portion of the
Purchase Price or a NSR Royalty payment that is or becomes payable under
Section 3 after the date a claim with respect to such breach is made in
accordance with this Section;

 

(e)                                  the Purchaser may deduct from the Initial
Production Payment, the Second Production Payment, the Final Production Payment
or a NSR Royalty payment that is or becomes payable under Section 3, any amounts
it claims, acting reasonably, are due to it in respect of any breach of the
Vendor Warranties, which amounts shall not exceed the total maximum amount of
the claims (the “Escrow Amount”), provided that no such amounts shall be so
deducted unless the total amounts due to the Purchaser under this Section exceed
US$50,000 in aggregate and that the Purchaser shall provide Vista with prompt
written notice setting out the amounts so deducted and the breaches with respect
to which such amounts are being deducted;

 

(f)                                    in the event that the Purchaser exercises
its rights under the above paragraph prior to payment of any or all of any part
of the Initial Production Payment, the Second Production Payment, the Final
Production Payment or a NSR Royalty payment, the Purchaser must immediately pay
that portion of the Escrow Amount from the Initial Production Payment, the
Second Production Payment, the Final Production Payment or a NSR Royalty
payment, as the case may be, that is then payable to Vista, into the Escrow
Account and as such payments become payable, the Purchaser must

 

5

--------------------------------------------------------------------------------


 

immediately pay such amounts into the Escrow Account until the Escrow Amount is
paid in full or the dispute is finally determined;

 

(g)                                 the Escrow Account will be established at a
bank located in the United States or Australia agreed between the Parties (or in
the event of dispute, nominated by the Purchaser’s solicitors acting reasonably)
as an interest bearing account in the name of Vista and the Purchaser, and will
be designated the “Amayapampa Escrow Account”;

 

(h)                                 at the time each claim is settled between
Vista and the Purchaser or in the opinion of their solicitors acting reasonably,
finally determined by an order, determination or award of any court, tribunal,
arbitrator or expert having jurisdiction, then amounts must be paid out of the
Escrow Amount to Vista or the Purchaser in accordance with that settlement,
order, determination or award.  If after payment of all such claims there are
any monies left in the Escrow Account, they will be to the entitlement of Vista
and must be promptly paid to Vista.  Interest earned on amounts paid out of the
Escrow Account will follow the principal; and

 

(i)                                     the Escrow Amount and any other amounts
held in the Escrow Account may not be withdrawn or transferred from the Escrow
Account except as specifically permitted by this Agreement or as agreed to in
writing by Vista and the Purchaser.

 

5.                                      Representations and Warranties of the
Purchaser.  The Purchaser represents and warrants to Vista that:

 

(a)                                  the Purchaser is a corporation or company
duly incorporated, amalgamated or formed, as the case may be, and validly
subsisting under the laws of its jurisdiction of incorporation, amalgamation or
formation, as the case may be, and is up to date with respect to all of its
corporate filings under those laws; and

 

(b)                                 (i) the Purchaser has the full right and
authority to enter into this Agreement and each document executed and delivered
or to be executed and delivered by the Purchaser, to perform its obligations
hereunder or thereunder and to consummate the transactions contemplated hereby
and thereby, (ii) the execution and delivery of this Agreement and each such
other document, the performance of its obligations hereunder and thereunder and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or other action on the part of the
Purchaser, and no other action on the part of the Purchaser is required in
connection therewith, and (iii) this Agreement and each such other document
constitutes, or when executed and delivered will constitute, a valid and binding
obligation of the Purchaser enforceable against it in accordance with its terms;
and

 

(c)                                  neither the making of this Agreement, the
completion of the transactions contemplated by it, nor the performance of or
compliance with its terms violate the Constitution of the Purchaser or any
agreement to which the Purchaser is a party.

 

6.                                      Acknowledgement of Purchaser.  The
Purchaser acknowledges and agrees that it is aware of and has conducted due
diligence investigations that it has determined are necessary with respect to
the Shares and the Property.

 

In addition, the Purchaser acknowledges and agrees that it is aware of the
following litigation:

 

(a)                                  the claims, including the proceedings in
Bolivia against Mr. Estanislao Radic Valderrama and/or his successors (“Radic”)
seeking judgment declaring that Radic lacks any property rights with respect to
the mining concessions constituting the Grupo Minero Amayapampa;

 

6

--------------------------------------------------------------------------------


 

(b)                                 in Bolivia against Minera Nueva Vista S.A.
and Mr. Raul Garafulic questioning the validity of Mr. Garafulic’s ownership of
the Property, which lawsuit ended in April 2004 with a declaration that Radic’s
cause of action had lapsed;

 

(c)                                  in Bolivia against Minera Nueva Vista S.A.
and two of its predecessors in interest, seeking nullification of the public
documents by which the mineral concessions comprising the Grupo Minero
Amayapampa had been transferred to Minera Nueva Vista S.A.; and

 

(d)                                 the claim, including proceedings in Bolivia,
against Agustin Melgarejo Zuleta, seeking nullification of testament and of the
public document by which the aunt of Sr. Melgarejo transferred the 25% interest
in the Gran Porvenir and La Chayanteña concessions to Sr. Melgarejo

 

(collectively, the “Legal Proceedings”).

 

The Purchaser acknowledges and agrees that effective as of the Closing, the
Purchaser shall have full and complete responsibility for the Legal Proceedings,
and that Vista and its directors, officers, employees, agents and
representatives have no responsibility or liability of any nature whatsoever
with respect to the Legal Proceedings, including without limitation with respect
to any amount owing to a plaintiff with respect to any settlement or final
determination of the Legal Proceedings, or any liability incurred by the
Purchaser, Vista Gold Antigua, Minera Nueva Vista S.A. or any of the other
Subsidiaries with respect to the Legal Proceedings.  For greater certainty, the
Purchaser shall not assume liability for any unpaid legal and advisory fees
accrued by Vista or any of its Affiliates arising from or incidental to the
Legal Proceedings prior to closing.

 

Vista shall take such steps as are reasonably requested by the Purchaser to
assist the Purchaser or any of its Affiliates, including Vista Gold Antigua,
with the defence or pursuit of the Legal Proceedings, provided that the
Purchaser pays all costs reasonably incurred by Vista in connection with the
foregoing.

 

7.                                      Covenants of Vista.  Vista covenants and
agrees with the Purchaser that, after the Closing, Vista will provide any
assistance reasonably required to:

 

(a)                                  ensure that the resignation of those
directors of Vista Gold Antigua and the Subsidiaries whom the Purchaser has not
consented to remain officeholders, and the appointment of directors nominated by
the Purchaser, is effective under applicable Laws; and

 

(b)                                 change the authorised signatories to bank
accounts held by Vista Gold Antigua or any of the Subsidiaries to those persons
approved by the Purchaser.

 

8.                                      Covenants of the Purchaser.  The
Purchaser covenants and agrees with Vista during the term of this Agreement
(unless otherwise specified in this Section 8) as follows:

 

(a)                                  the Purchaser, its employees, contractors
and authorized agents and its Affiliates’ employees, contractors and authorized
agents will enter the Property at the Purchaser’s sole risk and the Purchaser
will and does hereby indemnify and save Vista and its directors, officers,
employees and shareholders, harmless from any damage to the Property caused by
the Purchaser, its employees, contractors and authorized agents and its
Affiliates’ employees, contractors and authorized agents and from any actions,
suits, claims, proceedings, litigation or investigation arising by reason of
injury to Vista or its employees, contractors or agents on the Property or the
approaches thereto;

 

(b)                                 the Purchaser will:

 

7

--------------------------------------------------------------------------------


 

(i)            comply with the provisions of all agreements or instruments of
title under which the Property is held;

 

(ii)           pay all fees, taxes, assessments and other charges levied by
Governmental Authorities in respect of the Property or to maintain the Property
in good standing; and

 

(iii)          file all necessary affidavits of assessment work and other
filings required to maintain the Property in good standing, based upon the
results of the Purchaser’s operations;

 

(c)                                  during the period from the Closing Date to
and including the date that Commercial Production has commenced on the Property,
and subject to the provision of reasonable advance notice to the Purchaser, the
Purchaser will permit Vista, at its sole risk and expense, to have its
employees, contractors and authorized agents visit the Property provided that in
doing so it does not cause undue disruption to the Purchaser’s operations on the
Property; and

 

(d)                                 during the period from the Closing Date to
and including the date that Commercial Production has commenced on the Property,
the Purchaser will deliver to Vista not later than August 1st and February 1st
of each year, a summary report describing in reasonable detail the results of
the mineral exploration and development carried out within the previous periods
from January 1 to June 30 and July 1 to December 31, respectively.

 

9.                                     Loan to Purchaser.  Upon delivery of a
loan agreement in the form set out in Schedule “G” and all documents reasonably
required in connection with such loan agreement, Vista agrees to advance
US$350,000 by wire transfer to the Purchaser pursuant to the terms and
conditions of such loan agreement and to provide to the Purchaser a copy of the
relevant wire transfer instructions within one Business Day of the Closing Date.

 

10.                              Closing Deliveries and Transactions.

 

10.1                         Escrow of Closing Deliveries.  All of the documents
to be delivered pursuant to Sections 10.2 and 10.3 shall be tabled and held in
escrow until Vista and the Purchaser have agreed that all such documents are
satisfactory and at such time, Vista and the Purchaser shall indicate their
agreement that the escrow be terminated, whereupon each of the documents tabled
will be released from escrow and the Closing will be completed.

 

10.2                         Deliveries of Vista.  Upon execution of this
Agreement by each of the Parties, Vista will deliver the following documents to
the Purchaser:

 

(a)                                  duly executed transfer documents
transferring the Shares to the Purchaser, such transfers to be executed by or on
behalf of Vista and be in registrable form, subject to payment of stamp duty (if
any);

 

(b)                                 the share certificates for the Shares, and
any other documents that are necessary to vest full legal and equitable title in
the Purchaser, including an irrevocable consent and waiver of any rights of
pre-emption that may be required by the Constitution of Vista Gold Antigua.  If
a share certificate cannot be located, a statutory declaration to that effect
(in a form agreed to by the Purchaser) will be accepted instead of the share
certificate;

 

(c)                                  written confirmation of beneficial
ownership of each share in the Subsidiaries which is not registered in the name
of Vista Gold Antigua, along with acknowledgement of

 

8

--------------------------------------------------------------------------------


 

the transfer in beneficial ownership to the Purchaser (or the Purchaser’s
nominee) as at the Closing;

 

(d)                                 the certificate of incorporation and current
Constitution for Vista Gold Antigua and each Subsidiary (including any
certificate of incorporation on the change of name, and the certificate for any
registered business name operated by the relevant company), or a certified copy
of such document;

 

(e)                                  evidence of any required consents by
lessors or Government Authorities (on terms satisfactory to the Purchaser) to
the change in control of Vista Gold Antigua, the Subsidiaries and the Property;

 

(f)                                    each seal, if any, and any duplicate
common or official seal, of Vista Gold Antigua or a Subsidiary;

 

(g)                                 all statutory accounts and registers
required to be kept under applicable Laws, and all other corporate records
maintained by each of Vista Gold Antigua and the Subsidiaries;

 

(h)                                 certified copies of resolutions duly passed
by the directors of Vista authorising transfer of the Shares to the Purchaser
(or the Purchaser’s Nominee);

 

(i)                                     certified copies of resolutions duly
passed by the directors of Vista Gold Antigua consenting to the transfer of the
Shares;

 

(j)                                     certified copies of resolutions duly
passed by the directors of each of the Subsidiaries acknowledging the change in
control; and

 

(k)                                  all documents, files, records and other
data, financial or otherwise, relating to the Property, including without
limitation the Technical Reports and Data.

 

10.3                         Deliveries of the Purchaser.  Upon execution of
this Agreement by each of the Parties, the Purchaser shall deliver to Vista
certified copies of the resolutions duly passed by directors of the Purchaser
approving purchase of the Shares, and authorising the appointment of nominated
directors to the boards of each of Vista Gold Antigua and the Subsidiaries.

 

11.                              Commencement of Commercial Production.

 

11.1                          Notice.  The Purchaser shall give notice to Vista,
in writing, as soon as practicable, and in any event, within seven days, after
commencement of Commercial Production.

 

12.                              Assignment of Interest.

 

12.1                          Assignment.  During the term of this Agreement,
except as specifically contemplated by this Agreement, no Party shall sell,
transfer or assign this Agreement or its rights or obligations hereunder
(including without limitation with respect to the NSR Royalty) or its rights or
beneficial interest in or title to the Property, without the prior written
consent of the other Parties, such consent not to be unreasonably withheld or
delayed.  Notwithstanding any other provision of this Agreement, the transfer or
assignment of a Party’s rights or obligations hereunder (including without
limitation with respect to the NSR Royalty) or its rights or beneficial interest
in or title to the Property to another person (an “assignee”) shall be subject
to the assignee entering into an agreement with the other Party whereby the
assignee agrees to be bound by, and comply with, the provisions of this
Agreement (including the NSR Royalty) as though it were the assigning or
transferring Party.

 

9

--------------------------------------------------------------------------------


 

12.2                          No Encumbrance.  During the term of this
Agreement, no Party will cause or allow an Encumbrance to be placed on its
interest in or title to the Property or its rights under this Agreement without
the prior written consent of the other Parties, except for any Encumbrance
contemplated by a bankable feasibility study relating to the Property undertaken
to move the Property to Commercial Production.

 

13.                              Indemnification.

 

13.1                         Each Party will indemnify and save harmless the
other Party from and against all actions, suits, claims, proceedings, litigation
or investigation whatsoever and any damages, losses (other than loss of profit),
costs, fines, penalties, liabilities or expenses, including legal fees on a
solicitor-and-own-client basis, disbursements and all costs incurred in
investigation or pursuing any of the foregoing or any proceeding related
thereto, made or brought against such Party or which such Party suffers or
incurs, directly or indirectly, prior to the date that is one year from the date
of Closing, as a result of or in connection with any breach of any
representation, warranty, covenant or agreement in the Agreement by the other
Party.  In no circumstances shall a Party’s aggregate liability in respect of
this Section exceed the Purchase Price.

 

13.2                          Any amount payable under this Section will be
increased so as to ensure that the net amount received by the Party entitled to
payment hereunder will after Taxation be equal to that which would have been
received by such Party had the payment and any increased payment pursuant to
this Section not been subject to Taxation.

 

14.                              Non-Disclosure and Confidentiality.  Each Party
agrees that it will not, without the prior written consent of the other Party,
disclose publicly or to any third party the terms and conditions of this
Agreement or the subsequent negotiations between the Parties, if any, except as
required by law or by an applicable stock exchange’s rules and regulations.  In
particular, each Party agrees to provide the other with reasonable opportunity
to review any proposed public disclosure with respect to this Agreement or the
transactions contemplated thereby.  In addition, each Party acknowledges that as
part of the transactions contemplated by this Agreement, it may come into
possession of material non-public information regarding the other Party.  Each
Party agrees to keep such information strictly confidential and to use such
information only for purposes of the transactions contemplated in this
Agreement.  Nothing in this Section 14 shall prevent a Party from disclosing
confidential information about the other Party to its own directors, officers,
employees or advisors who need to know such information in order to assist such
Party in completing the transactions contemplated in this Agreement.

 

10

--------------------------------------------------------------------------------


 

15.          Retained Rights.

 

15.1        Right of First Refusal. The Purchaser shall not sell, assign or
otherwise transfer its interest in the Property to a third party prior to
commencement of Commercial Production without first offering to sell, assign or
otherwise transfer its interest in the Property to Vista for a price and upon
the same terms as the Purchaser would sell, assign or otherwise transfer its
interest in the Property to a third party.  Vista shall be entitled to elect to
purchase the Property from the Purchaser within 60 days of receiving the
Purchaser’s offer, by delivering written notice to the Purchaser to purchase the
Property.  If within 60 days of receiving the Purchaser’s offer, Vista does not
elect to purchase the Property, the Purchaser may dispose of the Property to a
third party at any time within 180 days of the expiry of Vista’s election
period, but only for consideration equal to or greater than the consideration
stated in the offer to sell to Vista, and upon no more favourable terms or
conditions as the offer to sell to Vista; provided however, that the sale of the
Property to the third party shall be subject to the third party entering into an
agreement with Vista whereby the third party agrees to be bound by, and comply
with, the provisions of this Agreement (including the NSR Royalty).

 

15.2        Right to Re-purchase. The Purchaser hereby gives and grants to Vista
the right to re-purchase its rights, title to and interest in the Property at
any time if the Purchaser or Vista Gold Antigua have not moved to close a
financing under a project financing facility put in place to move the Property
to Commercial Production prior to the fifth anniversary of the Closing Date. 
The price payable upon exercise of the right to repurchase shall be 75% of the
aggregate costs reasonably incurred by Vista Gold Antigua directly related to
the holding, financing and developing of the Property, incurred after the
Closing Date.  The costs will be verifiable on an open book basis.

 

16.          Notices.  All notices, consents, demands and requests (in this
Section 16, called a “Communication”) required or permitted to be given under
this Agreement shall be in writing and may be delivered personally or may be
sent by facsimile or may be forwarded by first class prepaid registered mail to
the Parties at their addresses first above written.  Any Communication delivered
personally or sent by facsimile shall be deemed to have been given and received
on the Business Day next following the date of sending.  Any Communication
mailed as aforesaid shall be deemed to have been given and received on the fifth
Business Day following the date it is posted, addressed to the Parties at their
addresses first above written or to such other address or addresses as any Party
may from time to time specify by notice to the other; provided, however, that if
there shall be a mail strike, slowdown or other labour dispute which might
affect delivery of the Communication by mail, then the Communication shall be
effective only if actually delivered.

 

17.          General

 

17.1        Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether written
or oral.  There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as provided in this
Agreement.

 

17.2        Time of Essence.  Time shall be of the essence of this Agreement.

 

17.3        Applicable Law.  This Agreement shall be construed, interpreted and
enforced in accordance with, and the respective rights and obligations of the
Parties shall be governed by, the laws of the Province of British Columbia and
the laws of Canada applicable therein.

 

17.4        Arbitration.  All disputes arising out of or in connection with this
Agreement shall be finally determined by arbitration under the Rules of the
International Chamber of Commerce by one

 

11

--------------------------------------------------------------------------------


 

or more arbitrators appointed in accordance with those rules.  The place of
arbitration shall be Vancouver, British Columbia, Canada. The language of the
arbitration shall be English.

 

17.5         Severability.  If any provision of this Agreement is or shall
become illegal, invalid or unenforceable, in whole or in part, the remaining
provisions shall nevertheless be and remain valid and subsisting and such
remaining provisions shall be construed as if this Agreement had been executed
without the illegal, invalid or unenforceable portion.

 

17.6         Amendment.  This Agreement may not be amended or modified except by
an instrument in writing duly executed on behalf of each of the Parties.

 

17.7         Waiver.  A consent to or waiver of any breach of default by any
Party of any or all of its obligations under this Agreement by any other Party:

 

(a)           will not be valid and enforceable unless it is in writing and
stated to be a consent or waiver pursuant to this Agreement;

 

(b)           may not be treated as a consent to or waiver of any other breach
or default of the same or any other obligation;

 

(c)           will not constitute a general waiver under this Agreement; and

 

(d)           will not eliminate or modify the need for a specific consent to or
waiver of any other breach or default.

 

17.8         Enurement.  This Agreement will enure to the benefit of and be
binding upon the Parties and their respective successors and permitted assigns.

 

17.9         Expenses and Fees.  Regardless of whether the transactions
contemplated by this Agreement are ultimately completed, except as otherwise
specifically provided in this Agreement, each Party will bear all of its own
costs and expenses (including legal fees and travel costs) incurred in
connection with this Agreement and the transactions contemplated by this
Agreement.

 

17.10       Further Assurances.  The Parties hereto agree to promptly do, make,
execute, deliver or cause to be done, made, executed or delivered all such
further acts, documents and things as the other Party hereto may reasonably
require for the purpose of giving effect to this Agreement.

 

17.11       No Prior Representation.  No Party has relied on any representation,
arrangement, understanding or agreement, whether written or oral, express or
implied, statutory or otherwise, with respect to the subject matter of this
Agreement, except as specifically set forth herein.

 

17.12       No Implied Covenants.  There are no implied covenants contained in
this Agreement.

 

17.13       No Third Party Beneficiaries.  Each Party intends that this
Agreement will not benefit or create any right or cause any action in or on
behalf of any person other than the Parties hereto and no person other than the
Parties hereto will be entitled to rely on the provisions hereof.

 

17.14       Schedules.  The following Schedules are attached to and form an
integral part of this Agreement:

 

Schedule “A”       Particulars of Vista Gold Antigua

Schedule “B”        Particulars of the Subsidiaries

Schedule “C”        The Property

Schedule “D”        The NSR Royalty Agreement

 

12

--------------------------------------------------------------------------------


 

Schedule “E”        Vendor Warranties

Schedule “F”        Disclosure Documents

Schedule “G”        Loan Agreement

 

17.15       Counterparts.  This Agreement may be executed in counterparts with
the same force and effect as if the Parties had executed one instrument, and
each counterpart will constitute an original thereof.  This Agreement and any
counterpart thereof may be delivered by facsimile and when so delivered will be
deemed to be an original.

 

IN WITNESS WHEREOF the Parties hereto have cause this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

REPUBLIC GOLD LIMITED ACN 106 399 311

 

 

By:

/s/ John Kelly

 

 

        Authorized Signatory

 

 

VISTA GOLD CORP.

 

 

By:

/s/ Frederick H. Earnest

 

 

        Authorized Signatory

 

 

VISTA GOLD (ANTIGUA) CORP.

 

 

By:

/s/ Gregory G. Marlier

 

 

        Authorized Signatory

 

13

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 

PARTICULARS OF VISTA GOLD ANTIGUA

 

Registration No.:  IBC No. 005488

 

Registered Office:  Corporate Services Ltd., 11 Old Parham Road, P.O. Box 1531,
St. John’s, Antigua, W.I.

 

Place of Incorporation:  Antigua and Barbuda

 

Directors:  Michael B. Richings and Gregory G. Marlier

 

Secretary:  Constance Martinez

 

Auditor:  PricewaterhouseCoopers LLP (successor to Coopers & Lybrand)

 

Issued Capital:  100 common shares with a par value of US$1.00 each, all of
which are held by Vista Gold Corp.

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE “B”

 

PARTICULARS OF THE SUBSIDIARIES

 

1.             Compañía Inversora Vista S.A.

 

Registration No.

 

07-044795-01

 

 

 

Registered Office

 

Senarec, currently Fundempresa

 

 

Edif. Cámara Nacional de Comercio

 

 

Av. Mcal Sta Cruz No. 1392, 2do Mz.

 

 

La Paz, Bolivia

 

 

 

Place of Incorporation

 

La Paz, Bolivia

 

 

 

Directors

 

María Esther Jitton, Alberto Alandia, José Melgarejo Biáñez

 

 

 

Secretary

 

José Melgarejo Ibanez

 

 

 

Auditor

 

Consultoría Especializada en Auditoría Administración Tributaria Social Y
Laboral Cornejo Valdiviezo

 

 

 

Issued Capital

 

Bs. 2.993.000 (2.993 shares)

 

 

 

Shareholders and number of shares held by each

 

Vista Gold (Antigua) Corp. - 2893 shares

 

 

M E Jitton - 90 shares

 

 

Juan Pablo Velasco L. - 10 shares

 

2.             Minera Nueva Vista S.A.

 

Registration no.

 

07-044410-01

 

 

 

Registered Office

 

Senarec, currently Fundempresa

 

 

Edif. Cámara Nacional de Comercio

 

 

Av. Mcal Sta Cruz No. 1392, 2do Mz.

 

 

La Paz, Bolivia

 

 

 

Place of Incorporation

 

La Paz, Bolivia

 

 

 

Directors

 

María Esther Jitton, Alberto Alandia, Alexandro Böhrt Arana

 

 

 

Secretary

 

Alexandro Böhrt Arana

 

 

 

Auditor

 

Consultoría Especializada en Auditoría Administración Tributaria Social Y
Laboral Cornejo Valdiviezo

 

B-1

--------------------------------------------------------------------------------


 

Issued Capital

 

Bs. 2.993.000 (2.993 shares)

 

 

 

Shareholders and number of shares held by each

 

Compañía Inversora Vista S.A. - 2893 shares

 

 

M E Jitton - 90 shares

 

 

Juan Pablo Velasco L. - 10 shares

 

3.             Compañía Exploradora Vistex S.A

 

Registration No.

 

07-045935-01

 

 

 

Registered Office

 

Senarec, currently Fundempresa

 

 

Edif. Cámara Nacional de Comercio

 

 

Av. Mcal Sta Cruz No. 1392, 2do Mz.

 

 

La Paz, Bolivia

 

 

 

Place of Incorporation

 

La Paz, Bolivia

 

 

 

Directors

 

María Esther Jitton, Alberto Alandia, Alexandro Böhrt Arana

 

 

 

Secretary

 

Alexandro Böhrt Arana

 

 

 

Auditor

 

Consultoría Especializada en Auditoría Administración Tributaria Social Y
Laboral Cornejo Valdiviezo

 

 

 

Issued Capital

 

Bs. 50.000 (50 shares)

 

 

 

Shareholders and number of shares held by each

 

Inversora Vista S.A. - 40 shares

 

 

 

 

M E Jitton - 5 shares

 

 

 

 

Juan Pablo Velasco L. - 5 shares

 

B-2

--------------------------------------------------------------------------------


 

SCHEDULE “C”

 

THE PROPERTY

 

Registration
No.

 

Padron No.

 

Concession

 

Surface Area

 

12988

 

502-02686

 

Consolidada I

 

40 Cuadriculas

 

11910

 

502-02101

 

Consolidada III

 

19 Cuadriculas

 

26295

 

502-06534

 

El Sureño de Gran Porvenir

 

2 Cuadriculas

 

26298

 

502-06536

 

La Protectora

 

4 Cuadriculas

 

11246

 

502-04424

 

Resguardo I

 

14 hectares

 

11247

 

502-04428

 

Sucesivas El Trabajo

 

38 hectares

 

11248

 

502-04429

 

La Olvidada

 

33 hectares

 

11249

 

502-04427

 

La Descuidada

 

9 hectares

 

11250

 

502-04426

 

La Protectora

 

27 hectares

 

11251

 

502-04425

 

Resguardo III

 

79 hectares

 

11252

 

502-04347

 

Resguardo II

 

61 hectares

 

22411

 

502-02139

 

Gran Porvenir(1)

 

583 hectares

 

22412

 

502-02086

 

La Chayanteña(1)

 

20 hectares

 

22415

 

502-02077

 

Demasías El Porvenir

 

16,217.35 Sq. Meters

 

22417

 

502-02079

 

Segundas Demasίas El Porvenir

 

38,812.27 Sq. Meters

 

22416

 

502-02078

 

Brac

 

11 hectares

 

22414

 

502-02138

 

Charagua

 

30 hectares

 

22413

 

502-02076

 

Demasίas Brac

 

39,839 Sq. Meters

 

22418

 

502-02080

 

El Porvenir

 

3 hectares

 

22426

 

502-02132

 

Apex

 

14 hectares

 

22431

 

502-02085

 

Huarihuamaña

 

13 hectares

 

22428

 

502-02127

 

Perez 2

 

5 hectares

 

22424

 

502-02137

 

Perez Tercero

 

4 hectares

 

22419

 

502-02081

 

Demasίas 26 de Diciembre

 

90,000 Sq. Meters

 

22422

 

502-02136

 

Remensura

 

30 hectares

 

22434

 

502-02130

 

Ravelo

 

6 hectares

 

22430

 

502-02129

 

El Trabajo

 

16 hectares

 

22432

 

502-02135

 

Dos Amigos

 

2 hectares

 

22433

 

502-02128

 

Inquisivi

 

20 hectares

 

22429

 

502-02084

 

Kaiser

 

2 hectares

 

22425

 

502-02133

 

Demasίas Apex A

 

148,880 Sq. Meters

 

22423

 

502-02134

 

Demasίas Apex B

 

87,699 Sq. Meters

 

22421

 

502-02082

 

Demasίas Apex C

 

19,500 Sq. Meters

 

22427

 

502-02083

 

Demasίas Kaiser

 

19,543 Sq. Meters

 

22420

 

502-02131

 

16 de Abril

 

1 hectare

 

 

--------------------------------------------------------------------------------

Notes:

(1) Minera Nueva Vista holds 75% right, title to and interest in these
concession and holds an option to purchase the remaining 25% of these
concessions from Agustin Melgarejo Zuleta.

 

C-1

--------------------------------------------------------------------------------


 

SCHEDULE “D”

 

NSR ROYALTY

 

In accordance with clause 3.2(b) of the Agreement, the Purchaser has granted
this NSR Royalty to Vista, and as such subject to (c) below, the Purchaser shall
pay to Vista a quarterly production net smelter return royalty on the Gold
produced and sold, by or on behalf of the Purchaser or its Affiliates (the
“Operator”), that is derived from the mining concessions described in Schedule
“C” comprising the Property in accordance with the following (the “Royalty”):

 

(a)           The Royalty to be paid is a percentage of the Net Revenue (as
defined in paragraph (b) below) from the sale of Gold produced by or on behalf
of the Operator.

 

The percentage of the Net Revenue payable depends on the arithmetic average of
the London PM Fix Price for every day of the relevant quarter on which the
London Bullion Market Association fixes a spot price for an ounce of gold in $US
(“Average Gold Spot Price”) during the relevant quarter, in accordance with the
following table:

 

Average Gold Spot Price: US$ /oz

 

% Net Revenue payable to Vista

 

$500.00 or less

 

0.00

%

$500.01 to $650.00

 

2.00

%

$650.01 to $750.00

 

3.00

%

$750.01 and above

 

3.50

%

 

In this paragraph (a), London PM Fix Price for a day means the spot price in
U.S. dollars per troy ounce of gold fixed in the afternoon by the London Bullion
Market Association on that day.

 

(b)           For the purposes of this Schedule “D”:

 

Net Revenue means Gross Revenue minus Deductions where:

 

(i)            Gross Revenue means, subject to paragraph (c), (d) and (e) below,
the gross amount received by the Operator during the relevant calendar quarter
from the sale of all of the Gold derived from the Property.

 

(ii)           Deductions means, to the extent actually incurred and borne by or
on behalf of the Operator:

 

A.            For Gold doré and high-grade Gold concentrate (concentrate
containing greater than 90% Gold):

 

(1)           all actual charges and costs, including insurance, for
transportation of Gold from the Operator’s processing facilities at or near the
Property to the place of sale, whether transported by the Operator or a third
party; and

 

(2)           all actual charges, costs, deductions, and penalties for smelting
and refining the Gold (including any umpire charges) after said Gold leaves the
Operator’s processing facility at or near the Property.  For example, if the
Operator produces a high-grade Gold concentrate at its processing facility, it
shall be entitled to deduct all charges, costs,

 

D-1

--------------------------------------------------------------------------------


 

deductions and penalties incurred by it in smelting and refining that
concentrate into a final product for sale.  If the Operator produces Gold doré
at its processing facility, which requires further refining, it shall be
entitled to deduct all charges, costs, deductions, and penalties incurred by it
in such further refining or processing.  If Gold is transported, processed,
treated, smelted or refined by the Operator or an Affiliate of the Operator, the
terms of charges, costs, penalties and deductions thereof used for calculating
the Royalty shall be no less favorable than those which would be extended to a
non-Affiliate party in an arms-length transaction for transportation, treatment,
smelting, or refining of a like quantity and quality of such Gold.

 

B.            For all Gold, other than doré and high-grade Gold concentrate:

 

(1)           all actual charges and costs of insurance for transportation of
Gold from the Operator’s processing facilities at or near the Property to the
place of sale, whether transported by the Operator or a third party, which
amounts do not include any other actual charges and cost of transportation; and

 

(2)           all actual charges, costs, deductions, and penalties for smelting
and refining the Gold (including any umpire charges) after said Gold leaves the
Operator’s processing facility at or near the Property.  If Gold is smelted or
refined by the Operator or an Affiliate of the Operator, the terms of charges,
costs, penalties and deductions thereof used for calculating the Royalty shall
be no less favorable than those which would be extended to a non-Affiliate party
in an arms-length transaction for smelting or refining of a like quantity and
quality of such Gold.

 

PLUS, for all Gold, any taxes, duties, royalties, levies, fees or similar
payments payable to any governmental or semi-governmental authority of Bolivia
in relation to the production or sale of Gold from the Property.

 

(c)           Payment of the Royalty is subject to the following:

 

(i)            The obligation upon the Purchaser to pay the Royalty will cease
once the Purchaser has paid the Royalty in respect of 720,000 troy ounces of
Gold; and

 

(ii)           The Royalty shall be reduced or increased (as the case may be) in
proportion to any change in the royalties levied by any Bolivian Government
Authority on the Purchaser and any Affiliate arising out of or incidental to the
operation of the Mine or the production of Gold from the Property between the
date of this Agreement and the date of the relevant Royalty payment.

 

(d)           In the event the Operator does not sell the Gold produced from the
Property during a quarter of production, a “sale” for the purposes of
calculating the Royalty shall be deemed to have occurred on the day the Operator
receives a settlement statement from the refiner, setting forth the number of
troy ounces of Gold transferred to the account of the Operator, or an Affiliate
or agent of the Operator, and the deemed sale price will be the Average Gold
Spot Price for the relevant quarter.

 

D-2

--------------------------------------------------------------------------------


 

(e)           If any Gold from the Property is sold for processing or treatment
to a mill, smelter, or other processing facility owned or controlled by the
Operator (or any subsidiary or Affiliate of the Operator) or taken in kind by
the Operator, then the sums paid to the Operator shall be deemed to be no less
than the sums the Operator would have received if the sale had been to an
independent mill, smelter, or processing facility reasonably available to the
Operator at the time of delivery.

 

(f)            The parties agree that the Operator and the Purchaser shall have
no obligation to account to Vista for, and Vista shall have no interest or right
of participation in, any profits or proceeds of future contracts, forward sales,
hedging or any other similar marketing mechanisms employed by the Operator or
the Purchaser or their affiliates, with respect to any Gold produced from the
Property.

 

(g)           The Operator shall have the right to commingle the Gold produced
from the Property with similar ore from other properties owned, leased, or
controlled by the Operator or other Operators; provided, however, that before
commingling the Operator shall calculate from representative samples the average
grade of the Gold from the Property and shall either weigh or volumetrically
calculate the number of tons of ore from the Property to be commingled.  As
upgraded products (such as doré or concentrates) are produced from the
commingled Gold, the Operator shall calculate from representative samples the
average percent recovery of such upgraded products produced from the commingled
Gold.  In obtaining representative samples and calculating the average grade of
commingled ores and average percentage of recovery, the Operator may use any
procedures generally acceptable in the mining and metallurgical industry that
the Operator believes to be accurate and cost effective for the type of mining
and processing activity being conducted.  In addition, comparable procedures may
be used by the Operator to apportion among the commingled Gold any penalty
charges imposed by the refiner on commingled Gold.  The records relating to
commingled Gold shall be available for inspection by Vista, at Vista’s sole
expense, at all reasonable times and upon reasonable notice to the Purchaser.

 

(h)           All Royalty payments owing to Vista shall be paid by certified
check or wire transfer, or by such other means that is acceptable to Vista, in
US Dollars or its equivalent in Bolivian currency, and shall be net of any Tax
required to be paid on the transfer of funds out of Bolivia.  Vista shall be
paid Royalty payments quarterly, on or before the 30th day of the month
following each calendar quarter that the Operator receives proceeds from the
sale of Gold produced from the Property.  All Royalty payments shall be made to
the bank account or address that Vista specifies in writing to the Purchaser. 
Vista may designate a different account or receiving address to the Purchaser by
notice in writing.  In the event of any future division of ownership interest in
the Royalty payments, payment to a single address or account shall constitute
full satisfaction of the Purchaser’s obligation to pay the Royalty, and the
Purchaser shall be relieved from any responsibility and liability for the future
division of disbursements as among more than one payee of the Royalty.

 

(i)            The Operator shall keep accurate records of minerals derived and
sold from the Property and of calculations relative to the Royalty payments and
commingled ore from the Property.  The Royalty payments and adjustments shall be
accompanied by a statement of the Royalty payment calculations, deductions, and
adjustments.  Within 180 days following the end of each calendar year, the
Purchaser shall furnish Vista with an audited year-end statement showing the
amount of the Royalty payments paid to Vista during the year.  All year-end
statements shall be conclusively presumed true and correct two years from the
date furnished to Vista, unless within said period Vista

 

D-3

--------------------------------------------------------------------------------


 

takes written exception.  Upon 30 days prior written notice, Vista shall be
entitled to an annual independent audit of the matters covered by the statement,
during normal business hours and at Vista’s expense, provided it selects for the
audit an international accounting firm of recognized standing, at least one of
whose members is a member of the American Institute of Certified Public
Accountants.

 

D-4

--------------------------------------------------------------------------------


 

SCHEDULE “E”

 

VENDOR WARRANTIES

 


1.                                       INFORMATION


 


1.1           ACCURACY OF SCHEDULES - THE INFORMATION RELATING TO VISTA GOLD
ANTIGUA AND EACH OF THE SUBSIDIARIES SET OUT IN SCHEDULES “A” AND “B” IS TRUE,
COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS.


 


1.2           INFORMATION ACCURATE – ALL INFORMATION GIVEN BY OR ON BEHALF OF
VISTA TO THE PURCHASER RELATING TO THE SHARES, INCLUDING THAT CONTAINED IN THE
DISCLOSURE DOCUMENTS, IS TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS,
AND NONE OF THAT INFORMATION IS MISLEADING IN ANY MATERIAL RESPECT, WHETHER AS A
RESULT OF THE INCLUSION OF MISLEADING INFORMATION OR THE OMISSION OF MATERIAL
INFORMATION OR BOTH.  WHERE INFORMATION IS PROVIDED TO THE PURCHASER IN THE FORM
OF A FORECAST, EXPRESSION OF OPINION, INTENTION OR EXPECTATION, THE FORECAST,
EXPRESSION OF OPINION, INTENTION OR EXPECTATION IS SO FAR AS VISTA IS AWARE
FAIR, HONEST AND MADE ON REASONABLE GROUNDS.


 


1.3           ADVERSE CIRCUMSTANCES - OTHER THAN CIRCUMSTANCES AFFECTING THE
WHOLE OF THE MINING INDUSTRY OR PARTICULARLY THE MINING INDUSTRY OR CARRYING ON
BUSINESS IN BOLIVIA, VISTA IS NOT AWARE OF ANY CIRCUMSTANCES WHICH MIGHT
REASONABLY BE EXPECTED MATERIALLY AND ADVERSELY TO AFFECT EITHER OF:


 

(a)                                  the financial position, business,
operations, assets, profitability or prospects of Vista Gold Antigua or any of
the Subsidiaries; or

 

(b)                                 the value of the Shares.

 


1.4           ADDITIONAL INFORMATION – TO THE BEST OF ITS KNOWLEDGE, HAVING MADE
REASONABLE ENQUIRIES, ALL INFORMATION WHICH VISTA KNOWS ABOUT VISTA GOLD
ANTIGUA, WHICH WOULD BE REASONABLY LIKELY TO HAVE AN ADVERSE EFFECT ON VISTA
GOLD ANTIGUA’S PRESENT AND FUTURE RIGHT TO DEVELOP THE MINE ON THE PROPERTY HAS
BEEN FULLY DISCLOSED TO THE PURCHASER IN WRITING.


 


2.             GENERAL CORPORATE


 

2.1                                  Incorporation and corporate power – Each of
Vista and Vista Gold Antigua and each of the Subsidiaries is duly incorporated
and exists under the law of their respective places of incorporation, and each
has power to own its assets and to carry on its business as it is now conducted.

 


2.2                                  CONSTITUTION –


 


(A)                                  THE CONSTITUTION OF VISTA GOLD ANTIGUA AND
EACH OF THE SUBSIDIARIES TO BE DELIVERED TO THE PURCHASER AT CLOSING IS THE
PRESENT CONSTITUTION OF THE RELEVANT COMPANY, AND IS ACCURATE AND COMPLETE IN
ALL MATERIAL RESPECTS.

 

E-1

--------------------------------------------------------------------------------



 


(B)                                 COPIES OF ALL RESOLUTIONS PASSED BY THE
BOARD OF DIRECTORS OR THE SHAREHOLDERS OF VISTA GOLD ANTIGUA AND EACH OF THE
SUBSIDIARIES HAVE BEEN PROVIDED TO THE PURCHASER.


 

(c)                                  The business and affairs of Vista Gold
Antigua and each of the Subsidiaries have been conducted in all material
respects in accordance with their respective Constitutions.

 


2.3           STATUTORY BOOKS AND RETURNS –


 

(a)                                  The register of shareholders, statutory
books and other registers of Vista Gold Antigua and each of the Subsidiaries are
up to date in all material respects and have been properly kept in accordance
with all legal requirements.  No notice or allegation that any of them is
incorrect or should be rectified has been received, and all transfers recorded
in the register have been properly stamped.

 

(b)                                 All returns, resolutions and other documents
which Vista Gold Antigua and each of the Subsidiaries is required by law to file
with the relevant corporate registry, have been correctly made and duly filed or
delivered.

 

(c)                                  Vista Gold Antigua and each of the
Subsidiaries have not received notice of any application or intended application
for altering its register of shareholders or any other register which it is
required by law to maintain.

 


3.             SHARES AND INVESTMENTS


 


3.1           OWNERSHIP OF THE SHARES –


 

(a)                                  The Shares constitute the whole of the
issued and allotted share capital of Vista Gold Antigua.  All of the Shares have
been duly issued and allotted, are fully paid, and no money is owing in respect
of any of them.  Vista is the registered holder and the sole beneficial owner of
the Shares, free from all Encumbrances.

 

(b)                                 Vista is entitled to sell and transfer the
full legal and beneficial ownership in the Shares to the Purchaser on the terms
set out in this Agreement.

 

(c)                                  Vista does not own the Shares as trustee of
any trust.

 

(d)                                 No power of attorney, proxy or other
equivalent right has been granted by Vista or by anyone else in respect of any
rights attaching to the Shares.

 


3.2           SHARES IN SUBSIDIARIES -


 


(A)                                   VISTA GOLD ANTIGUA (REGISTERED IN BOLIVIA
AS VISTA GOLD CORP. SUCURSAL BOLIVIA) IS THE REGISTERED OWNER OF 2,893 SHARES
(REPRESENTING 96.65% OF THE ISSUED SHARES), MARIA ESTHER JITTON IS THE
REGISTERED OWNER OF 90 SHARES (REPRESENTING 3.01% OF THE ISSUED SHARES) AND JUAN
PABLO VELASCO IS THE REGISTERED OWNER OF 10 SHARES (REPRESENTING 0.34% OF THE
ISSUED SHARES) OF COMPAÑÍA INVERSORA VISTA, S.A. AND VISTA IS THE BENEFICIAL
OWNER OF ALL OF THE ISSUED AND OUTSTANDING SHARES IN THE CAPITAL OF COMPAÑÍA
INVERSORA VISTA, S.A., WHICH SHARES HAVE BEEN VALIDLY ISSUED AND ARE OUTSTANDING
AS FULLY PAID AND NON-ASSESSABLE SHARES.

 

E-2

--------------------------------------------------------------------------------


 

(b)                                  Compañía Inversora Vista, S.A. is the
registered owner of 2,893 shares (representing 96.65% of the issued shares),
Maria Esther Jitton is the registered owner of 90 shares (representing 3.01% of
the issued shares) and Juan Pablo Velasco is the registered owner of 10 shares
(representing 0.34% of the issued shares), of Minera Nueva Vista S.A. and Vista
is the beneficial owner of all of the issued and outstanding shares in the
capital of Minera Nueva Vista S.A., which shares have been validly issued and
are outstanding as fully paid and non-assessable shares.

 

(c)            Compañía Inversora Vista, S.A. is the registered owner of 40
shares (representing 80% of the issued shares), Maria Esther Jitton is the
registered owner of 5 shares (representing 10% of the issued shares) and Juan
Pablo Velasco is the registered owner of 5 shares (representing 10% of the
issued shares), of Compañía Exploradora Vistex S.A. and Vista is the beneficial
owner of all of the issued and outstanding shares in the capital of Compañía
Exploradora Vistex S.A., which shares have been validly issued and are
outstanding as fully paid and non-assessable shares.

 

(d)                                  There is no Encumbrance over or affecting
any shares in any of the Subsidiaries, and no person has claimed to be entitled
to any such Encumbrance.

 


3.3           ISSUES OF SHARES - NO PERSON IS ENTITLED, OR HAS CLAIMED TO BE
ENTITLED, TO REQUIRE VISTA GOLD ANTIGUA OR ANY OF THE SUBSIDIARIES TO ISSUE ANY
SHARE CAPITAL EITHER NOW OR AT ANY FUTURE DATE (WHETHER CONTINGENTLY OR NOT). 
THERE ARE NO AGREEMENTS IN FORCE UNDER WHICH ANY PERSON IS OR MAY BE ENTITLED
TO, OR HAS THE RIGHT TO CALL FOR THE ISSUE OF, ANY SHARES IN VISTA GOLD ANTIGUA
OR ANY OF THE SUBSIDIARIES OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR
SHARES IN ANY OF THE SUBSIDIARIES.  NONE OF THE SUBSIDIARIES HAS GIVEN, GRANTED
OR AGREED TO GRANT ANY OPTION OR RIGHT (WHETHER CONTINGENT OR NOT) IN RESPECT OF
ITS UNISSUED SHARES.


 


3.4           OTHER ASSETS - OTHER THAN: (I) THE PROPERTY, (II) THE 50 MAN CAMP,
LAND, CORE SHED AND ASSOCIATED SMALL SITE OFFICE AND WORKSHOP; AND
(III) COMMERCIAL AGREEMENTS AND TECHNICAL STUDIES ASSOCIATED WITH THE MINE, NONE
OF VISTA GOLD ANTIGUA OR ANY OF THE SUBSIDIARIES OWNS OR HAS THE RIGHT TO USE
ANY MATERIAL ASSET THAT HAS NOT BEEN DISCLOSED TO THE PURCHASER.  FURTHER, NO
PERSON IS ENTITLED, OR TO ITS KNOWLEDGE HAS CLAIMED TO BE ENTITLED, TO REQUIRE
VISTA GOLD ANTIGUA OR ANY OF THE SUBSIDIARIES TO TRANSFER OR OTHERWISE DISPOSE
OF ANY ASSET, OTHER THAN IN CONNECTION WITH THE LEGAL PROCEEDINGS.


 


3.5           ASSOCIATED ENTITIES, JOINT VENTURES AND INVESTMENTS - NEITHER
VISTA GOLD ANTIGUA NOR ANY OF THE SUBSIDIARIES HOLDS OR BENEFICIALLY OWNS ANY
SECURITIES OF ANY OTHER CORPORATION OR HAS AGREED TO ACQUIRE ANY SECURITIES OF
ANY OTHER CORPORATION.


 

3.6           Non-competition- Neither Vista nor any Affiliate of Vista has any
interest, directly or indirectly, in any business in Bolivia which is or is
likely to be competitive with the business of Vista Gold Antigua or any of the
Subsidiaries.

 

E-3

--------------------------------------------------------------------------------



 


4.             ASSETS


 


4.1           NO ENCUMBRANCES – TO THE BEST OF ITS KNOWLEDGE, WITHOUT MAKING ANY
OTHER INQUIRIES OR OTHERWISE UNDERTAKING ANY INVESTIGATION, NONE OF THE
PROPERTY, ASSETS, UNDERTAKING, GOODWILL OR UNCALLED CAPITAL OF VISTA GOLD
ANTIGUA OR ANY OF THE SUBSIDIARIES IS SUBJECT TO ANY ENCUMBRANCE.


 

4.2           All property and assets owned- The property and assets of Vista
Gold Antigua and each of the Subsidiaries comprise all the assets that are used
in connection with, or are necessary for, the continuing conduct of their
businesses (including the benefit of any contracts which are used in that
business).

 


5.             LUZON MINERALS LTD.


 

5.1           The option agreement between Luzon Minerals Ltd. and Vista dated
March 13, 2007 was lawfully terminated in writing by Luzon Minerals Ltd. and
Vista on November 20, 2007, and Luzon Minerals Ltd. has no direct or indirect
interest or claim in relation to any of the Shares, the Property or the Mine
arising as a consequence of such option agreement.

 


6.             CAPACITY AND CONSEQUENCES OF SALE


 

6.1           Compliance with the terms of this Agreement does not and will not
do any of the following:

 

(a)                                   conflict with or constitute a default
under any agreement or instrument to which Vista Gold Antigua or any of the
Subsidiaries is a party, or of any other restriction of any kind by which Vista
Gold Antigua or any of the Subsidiaries is bound;

 

(b)                                  relieve any other party to a contract with
Vista Gold Antigua or any of the Subsidiaries of its material obligations or
enable that party to vary or terminate its material rights or obligations under
that contract; and

 

(c)                                   result in the creation, imposition or
crystallisation of any Encumbrance on any of the property or assets of Vista
Gold Antigua or any of the Subsidiaries.

 


7.             INSOLVENCY AND VOIDABLE TRANSACTIONS


 

7.1           No receiver or receiver and manager, liquidator or statutory
manager has been appointed in respect of Vista Gold Antigua or any of the
Subsidiaries or in respect of the whole or any part of the assets or undertaking
of Vista Gold Antigua or any of the Subsidiaries.

 

7.2           None of Vista Gold Antigua or any of the Subsidiaries has stopped
or suspended payment of its debts or become unable to pay its debts.  Neither
Vista Gold Antigua nor any of the Subsidiaries is insolvent under applicable
Laws.

 

7.3           None of Vista Gold Antigua or any of the Subsidiaries has entered
into any transaction that could give any person the right to do either of the
following:

 

(a)                                  set aside any rights that relevant company
has in relation to that person; or

 

E-4

--------------------------------------------------------------------------------


 

(b)                                 recover property or receive any payment from
that relevant company that is more than $10,000 (individually).

 


8.             RELATED PARTY CONTRACTS


 

8.1           None of Vista Gold Antigua or any of the Subsidiaries is a party
to, nor has its profits or financial position been affected in any material way
by, any contract or arrangement which is not of an entirely arm’s length nature.

 


9.             LITIGATION AND OTHER PROCEEDINGS


 

9.1           Except the Legal Proceedings, no litigation, arbitration or other
dispute resolution proceedings are pending or threatened by or against Vista
Gold Antigua or any of the Subsidiaries.

 

9.2           None of Vista Gold Antigua or any of the Subsidiaries, or to its
knowledge any executive, director or senior manager of Vista Gold Antigua or any
of the Subsidiaries, is the subject of any investigation, inquiry or enforcement
proceedings or process by any Government Authority relevant to the Shares, the
Property or ownership of the Mine generally.

 

9.3           There is no unsatisfied judgment, order, arbitration award or
decision of any court, tribunal or arbitrator against Vista Gold Antigua or any
of the Subsidiaries.

 


10.           ACCOUNTS AND FINANCIAL RECORDS


 

10.1         All accounts and financial records give a true and fair view of the
state of affairs of Vista Gold Antigua and, to its knowledge, each of the
Subsidiaries (including profit and loss), are complete and accurate in all
material respects, have been properly maintained and contain accurate records of
all material matters required to be entered in them by law, and are in the
possession or under the control of the relevant company.

 


11.           LOANS BY VISTA GOLD ANTIGUA OR SUBSIDIARIES


 

11.1         None of Vista Gold Antigua or any of the Subsidiaries has lent any
money which has not been repaid to it.  None of Vista Gold Antigua or any of the
Subsidiaries owns the benefit of any debt (whether present or future), except
debts that have accrued to it in the ordinary course of its usual business.

 


12.           BANK ACCOUNTS


 

12.1         The statement of Vista Gold Antigua and each of the Subsidiaries’
bank accounts and of the credit or debit balances on them that is included in
the Disclosure Documents is correct as at the date noted therein.  None of Vista
Gold Antigua or any of the Subsidiaries has any other bank or deposit account
(whether in credit or overdrawn) not included in the Disclosure Documents. 
Since the date of the relevant statement, there has not been any payment out of
any of the accounts except for routine payments and the balance on the accounts
is not substantially different from the balances shown on the statement.

 

E-5

--------------------------------------------------------------------------------



 


13.           COMMERCIAL


 

13.1         Vista is not aware of any supplier who intends to cease supplying
Vista Gold Antigua or any of the Subsidiaries.

 

13.2         Vista is not aware of any material unpaid current liability or
other amount owing to creditors, over $10,000 (individually), that would
otherwise have been due and payable by Vista Gold Antigua or any of the
Subsidiaries on or before the Closing Date

 


14.           MATERIAL CONTRACTS


 

14.1         To the best of its knowledge, none of Vista Gold Antigua or any of
the Subsidiaries is a party to any contract, arrangement, or obligation which,
whether by reason of its nature, term, scope, price or otherwise, is or is
likely to be of material importance to its business, profits or assets, or to
which any of the following apply:

 

(a)                                  is not in the normal course of its
business, or is otherwise unusual;

 

(b)                                 ends more than 12 months after the date of
this Agreement;

 

(c)                                  is expected to result in a loss on
completion of performance;

 

(d)                                 is of an onerous nature or cannot be
fulfilled or performed on time and without undue or unusual expenditure of money
or effort;

 

(e)                                  requires consideration to be paid to any
person that is more than US$10,000;

 

(f)                                    involves payment by Vista Gold Antigua or
any of the Subsidiaries by reference to fluctuations in the consumer price index
or any other index;

 

(g)                                 is for the provision of management or
similar services to Vista Gold Antigua or any of the Subsidiaries and which is
not terminable by it on less than three months’ notice without compensation;

 

(h)                                 provides for any payment or receipt of funds
not accurately reflecting the value of the services or goods on an arm’s length
basis;

 

(i)                                     is with a related party of Vista;

 

(j)                                     significantly prohibits, limits or
confines Vista Gold Antigua or any Subsidiaries’ freedom to engage in any
activity or business;

 

(k)                                  whose nature or magnitude should reasonably
be disclosed to the Purchaser; and

 

(l)                                     contravenes any Law.

 

14.2         Vista, Vista Gold Antigua and the Subsidiaries, have complied in
all material respects with the provisions of all agreements or instruments of
title under which the Property is held.

 

E-6

--------------------------------------------------------------------------------



 


15.           LICENSES AND CONSENTS


 

15.1         The Disclosure Documents list all material approvals, authorities,
consents, licences and permits that have been obtained for the conduct and
operation of the Mine as currently contemplated in the Estudio de Evaluación de
Impacto Ambiental dated July 2007 (in this Schedule “E”, the “Current Plan”). 
For greater certainty, any modification to the Current Plan, including but not
limited to, the relocation of the tailings dam, processing changes and changes
in the size and number of mining equipment units, may result in the need to
update and revise the Current Plan.

 


16.           INSURANCE


 

16.1         None of Vista, Vista Antigua or any of the Subsidiaries hold any
insurance policy relating to the Property.

 


17.           REAL PROPERTY


 

17.1         Vista, through its indirect wholly-owned subsidiary Minera Nueva
Vista S.A., holds 100% of the rights, title to and interest in the Property,
except that its holds 75% of rights, title to and interest in the Gran Porvenir
and Chayanteña concessions and 75% of rights, title to and interest in that
portion of the Consolidada I concession that overlaps the Gran Porvenir and La
Chayanteña concessions (in this Schedule “E”, collectively, “Melgarejo’s
Interest”).

 

17.2         Each of the mining concessions comprised in the Property and set
forth in Schedule “C” to this Agreement, is validly issued, is registered in the
name of Minera Nueva Vista S.A. (except with respect to Melgarejo’s Interest),
is presently in good standing and all holding taxes on the mining concessions
comprised in the Property have been paid through 2007, subject to compliance
with applicable laws of Bolivia in connection therewith, and no person, other
than the Bolivian government, Agustin Melgarejo Zuleta (the holder of
Melgarejo’s Interest), Minera Nueva Vista S.A., Compañía Inversora Vista S.A.,
Vista Gold Antigua and Vista, has any interest in the Property or production
therefrom.

 

17.3         Except for invoices not yet received by Vista or any of its
Affiliates for normal holding costs, all holding costs in respect of the
Property are up to date and paid in full.

 


18.           EMPLOYEES


 

18.1         The persons whose names are set out in the list of employees
included in the Disclosure Documents are all the employees of Vista Gold Antigua
or the Subsidiaries.  The particulars of their employment set out in the
Disclosure Documents are approximate.

 

18.2         None of Vista Gold Antigua or any of the Subsidiaries has any
liability to pay compensation for loss of office or employment to any former
employee.

 

E-7

--------------------------------------------------------------------------------


 

19.                               Taxation

 

19.1         To the best of its knowledge, all Taxation of any nature whatsoever
whether in Bolivia or Antigua for which Vista Gold Antigua or any of the
Subsidiaries is liable as at Closing Date has been duly paid, (in so far as such
Taxation ought to have been paid).

 

19.2         To the best of its knowledge, neither Vista Gold Antigua or any of
the Subsidiaries is, nor will in the future become, subject to any Taxes on or
in respect of or by reference to its profits, gains, income, sales, disposals or
deemed disposals of or transactions in relation to assets, inventory, or other
property for any period up to and including the Closing Date.

 

E-8

--------------------------------------------------------------------------------


 

SCHEDULE “F”

 

DISCLOSURE DOCUMENTS

 

1.                                      Amayapampa Information Memorandum by
Prime Corporate Finance dated 7 November 2007;

 

2.                                      Amayapampa flyer by Prime Corporate
Finance;

 

3.                                       Series of photographs downloaded from
the Prime Corporate Finance website;

 

4.                                       Vista Gold Corp., Feasibility Study,
Amayapampa, Bolivia, July 1997;

 

5.                                       Vista Gold Corp., Amayapampa Project,
Feasibility Study, Bolivia, February 2000;

 

6.                                       GR Technical Services Ltd., Amayapampa
Project Update Scoping Study, Prepared for Vista Gold Corp., 21 September, 2006;

 

7.                                       Estudio de Evaluación de Impacto
Ambiental (EEIA), Ing. M. Sc. Carlos Muriel Zabala, July 2007;

 

8.                                       Environmental Permit, July 17, 2007;

 

9.                                       Socio-Economic Agreement comprised of
the following:

 

(a)                                  in Spanish

 

(i)                                     Acta de Entendimiento, April 8, 2006;

 

(ii)                                  Contrato Colectivo, September 11, 2007;

 

(iii)                               Addendum, January 10, 2005; and

 

(iv)                              Contrato Socio-Economico, January 10, 2005.

 

(b)                                 in English

 

(i)                                     Memorandum of Understanding, April 8,
2006;

 

(ii)                                  Collective Contract, September 11, 2007;

 

(iii)                               Amendment, February 17, 2005; and

 

(iv)                              Socio-Economic Contract, January 10, 2005;

 

10.                                 Radic Update, January 30, 2008;

 

11.                                 Melgarejo Update, January 30, 2008;

 

F-1

--------------------------------------------------------------------------------


 

12.                                 List of employees and estimate accrued
severance benefits;

 

13.                                 Concession Taxes paid in 2007;

 

14.                                 Inventory of Assets and Equipment at La Paz
office;

 

15.                                 Inventory of camp and equipment and supplies
at Amayapampa;

 

16.                                 Land Occupied by the Camp at Amayapampa;

 

17.                                 Bank Statements for bank account of Minera
Nueva Vista, S.A.; and

 

18.                                 Roscoe Postile Study from 2004.

 

F-2

--------------------------------------------------------------------------------


 

SCHEDULE “G”

 

LOAN AGREEMENT

 

THIS AGREEMENT dated as of the        day of                   , 2008

 

BETWEEN:

 

VISTA GOLD CORP., a body corporate incorporated under the laws of the Yukon
Territory, Canada and having an office at Suite 5 – 7961 Shaffer Parkway,
Littleton, Colorado, U.S.A., 80127

 

(the “Lender”)

 

AND:

 

REPUBLIC GOLD LIMITED ACN 106 399 311, a body corporate incorporated under the
laws of Australia and having its registered office at 144 Cobra Road, Mareeba,
Queensland, Australia 4880

 

(the “Borrower”)

 

WHEREAS the Borrower and the Lender entered into a purchase and sale agreement
dated ·, 2008 (such agreement as amended, supplemented or replaced from time to
time, the “Purchase and Sale Agreement”) which sets out the terms on which the
Lender agreed to sell to the Borrower and the Borrower agreed to purchase from
the Lender all of the issued and outstanding shares in the capital of Vista Gold
Antigua Corp. (the “Shares”);

 

AND WHEREAS pursuant to the terms of the Purchase and Sale Agreement the Lender
agreed to loan US$350,000 to the Borrower by way of a term loan (the “Loan
Facility”) on the terms and conditions set out in this Agreement, such sum to be
used by the Borrower for ongoing expenses on the Amayapampa gold project (the
“Amayapamp Gold Project”) and for the settling of the Legal Proceedings (as
defined in the Purchase and Sale Agreement);

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements set forth in this Agreement and other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties agree as follows:

 

1.                                                                                     
THE LOAN

 

1.1                                                                              
Amount - The Lender shall make available to the Borrower the principal amount of
U.S.$350,000 (the “Principal”).

 

1.2                                                                              
Interest Rate - Interest (the “Interest”) shall accrue and be paid at the rate
of 10% per annum, payable as provided in Section 2.1 below, on the Principal or
such amount thereof as may be outstanding from time to time, on interest not
paid when due and on all other amounts payable by the Borrower to the Lender
under this Agreement.  All such Principal, Interest and other amounts payable
hereunder are referred to collectively as the “Loan”.

 

G-1

--------------------------------------------------------------------------------


 

1.3                                                                              
Legal Fees - The Borrower and the Lender shall each be responsible for their own
legal fees and disbursements in connection with the Loan Facility and the
documentation required therefore.

 

1.4                                                                              
Purpose - The Principal shall be used by the Borrower to for ongoing expenses on
the Amayapampa Gold Project and for the settling of the Legal Proceedings.

 

2.                                                                                     
REPAYMENT

 

2.1                                                                              
Interest - Interest shall be calculated in accordance with Section 1.2 above. 
The Borrower shall pay all accrued Interest on the last day of each and every
month during the term of the Loan commencing April 30, 2008.

 

2.2                                                                              
Principal - The Principal shall be repaid to the Lender by the Borrower on or
before the earlier of: (a) September 30, 2008, (b) the date that a bankable
feasibility study is completed with respect to the Amayapampa Gold Project or
(c) such earlier date in the event that the Lender makes demand for full payment
in accordance with Section 5.2.

 

2.3                                                                              
Prepayment – The Borrower may prepay the whole or any part of the Principal or
any Interest accrued thereon upon 14 days prior written notice to the Lender,
and such prepayment will be applied against the outstanding balance of the
Principal.

 

3.                                                                                     
CONDITIONS PRECEDENT

 

3.1                                                                              
Conditions Precedent to Advance - The obligation of the Lender to advance the
Principal to the Borrower is subject to the following, it being understood that
these conditions precedent are for the exclusive benefit of the Lender:

 

(a)                                  the Borrower shall have executed and
delivered this Agreement to the Lender; and

 

(b)                                the Borrower shall have delivered to the
Lender such other information and documents as the Lender may reasonably
request.

 

4.                                                                                     
COVENANTS OF BORROWER

 

4.1                                                                              
Performance - The Borrower covenants with the Lender that it will duly perform
and observe each and all of its covenants and agreements set forth in this
Agreement and the Purchase and Sale Agreement.

 

4.2                                                                              
Corporate Existence - The Borrower will maintain its corporate existence, will
carry on and conduct its business in a proper business-like manner and in
accordance with good business practice, will comply with all applicable laws
(including environmental laws), will pay all taxes when due, and will keep or
cause to be kept proper books of account in accordance with generally accepted
accounting principles consistently applied.

 

4.3                                                                              
Repayment - The Borrower shall pay the Principal and the Interest when due.

 

4.4                                                                              
Negative Covenants – The Borrower will not, without the prior written consent of
the Lender, which consent will not be unreasonably withheld or delayed:

 

G-2

--------------------------------------------------------------------------------


 

(a)                                  declare or pay any dividends or repurchase
any shares in its capital;

 

(b)                                 repay to any shareholder of the Borrower any
amounts owing to such shareholders under any shareholder loans;

 

(c)                                  amalgamate or merge with any other party;

 

(d)                                 guarantee, endorse or otherwise become
liable for the obligations of any other party;

 

(e)                                  create any security under Section 427 of
the Bank Act (Canada) or under any comparable legislation in Australia; or

 

(f)                                    grant, assume, create or suffer to exist
any security interest, mortgage, charge or other encumbrance on the Purchase and
Sale Agreement or the Amayapampa Gold Project, except for any security interest,
mortgage, charge or other encumbrance contemplated by a bankable feasibility
study relating to the Amayapampa Gold Project undertaken to move such project to
Commercial Production (as defined in the Purchase and Sale Agreement).

 

5.                                                                                     
DEFAULT

 

5.1                                                                              
Events of Default - Any one or more of the following shall constitute an event
of default (“Event of Default”) for the purposes of this Agreement:

 

(a)                                  Failure to Pay Principal or Interest - The
failure by the Borrower to pay either Interest or Principal when due;

 

(b)                                 Breach of Covenant - The failure of the
Borrower to comply with any covenant in or obligation under this Agreement;

 

(c)                                  Bankruptcy - The making by the Borrower of
a proposal or a general assignment for the benefit of its creditors or if the
Borrower petitions or applies to any court or tribunal for the appointment of a
trustee or receiver for itself or any substantial part of its assets, or commits
an act of bankruptcy or insolvency, or commences any proceedings under any
bankruptcy, arrangement, insolvency, readjustment of debt, or similar statute of
any jurisdiction, whether now or hereafter in effect, or any such proceedings
are commenced by any other person and the Borrower, as the case may be, by any
action or non-action indicate their approval thereof, consent thereto or
acquiescence therein, or an order is entered appointing any such trustee or
approving the petitions in any such proceedings, or if the Borrower acknowledges
its insolvency in any manner whatsoever;

 

(d)                                 Obligations under Purchase and Sale
Agreement with the Lender – The failure of the Borrower, without the prior
written consent of the Lender, to comply with any of the provisions of the
Purchase and Sale Agreement;

 

(e)                                  Impairment of Loan / Danger to Charged
Property or Assets - If the Lender believes in good faith, or has commercially
reasonable grounds to believe that the prospect of repayment of the Loan is or
is about to be impaired or the charged property and assets are or are about to
be placed in jeopardy;

 

G-3

--------------------------------------------------------------------------------


 

(f)                                    Material Adverse Change - The occurrence
of any material adverse change in the Borrower, its business or its financial
prospects, as determined by the Lender, acting reasonably;

 

(g)                                 Appointment of Receiver - The appointment of
a receiver, receiver-manager or receiver and manager of the Borrower or of any
material part of the properties or assets of the Borrower; and

 

(h)                                 Alteration of Corporate Structure - The
disposition by the Borrower of all or substantially all of its property or
undertaking or the amalgamation or merger of the Borrower with any other
corporation or corporate reorganization of the Borrower, without the prior
written consent of the Lender.

 

5.2                                                                              
Consequences of Default - After any of the Events of Default has occurred and at
any time thereafter, provided that the Borrower has not theretofore remedied or
caused to be remedied all outstanding Events of Default, the Lender may, in its
discretion, by notice to the Borrower, declare this Agreement to be in default. 
At any time thereafter, while the Borrower shall not have remedied all
outstanding Events of Default, the Lender may, in its discretion, declare the
outstanding balance of the Loan and all liabilities of the Borrower hereunder to
be immediately due and payable (to the extent such amounts are not already due
and payable) and such moneys and liabilities shall forthwith become due and
payable without presentment, demand, protest or other notice of any kind to the
Borrower, all of which are hereby expressly waived.

 

6.                                                                                     
MISCELLANEOUS

 

6.1                                                                              
Notices - All notices, demands and payments required or permitted to be given
under this Agreement shall be in writing and may be delivered personally, by
courier or may be forwarded by first class prepaid registered mail to the
addresses set forth on page one or at such other addresses as may from time to
time be notified in writing by the parties to this Agreement.  Any notice
delivered personally or by courier shall be deemed to have been given and
received at the time of delivery.  Any notice forwarded by first class prepaid
registered mail shall be deemed to have been given and received on the
expiration of 72 hours after it is posted provided that if there shall be
between the time of mailing and the actual receipt of the notice a mail strike,
slowdown or other labour dispute which might affect the delivery of such notice
by the mails, then such notice shall only be effective if actually received.

 

6.2                                                                              
No Set-Off - The obligation of the Borrower to make all payments hereunder shall
be absolute and unconditional and shall not be effected by any circumstance,
including without limitation any set-off, compensation, counterclaim, defence or
other right which the Borrower may have against the Lender relating to the
transactions contemplated under this Agreement or otherwise.

 

6.3                                                                              
Amendments - Neither this Agreement nor any provision hereof may be amended or
modified except by agreement in writing.  No provision of this Agreement may be
waived or released except by instrument in writing signed by the party against
whom enforcement of such waiver or release is sought.

 

G-4

--------------------------------------------------------------------------------


 

6.4                                                                              
Further Assurances - Each of the parties shall execute such further and other
documents and instruments and do such further and other things as may be
necessary to implement and carry out the intent of this Agreement.

 

6.5                                                                              
Governing Law - This Agreement shall be governed by and construed in accordance
with the laws of the Province of British Columbia which shall be deemed to be
the proper law of this Agreement.

 

6.6                                                                              
Severability - If any provision of this Agreement is wholly or partially
invalid, this Agreement shall be interpreted as if the invalid provision had not
been a part of this Agreement.

 

6.7                                                                              
Headings - The headings appearing in this Agreement have been inserted for
convenience of reference only and in no way define, limit or enlarge the scope
or meaning of this Agreement or any provision in this Agreement.

 

6.8                                                                              
Time - Time is of the essence of this Agreement.

 

6.9                                                                              
Enurement - This Agreement shall enure to the benefit of and be binding upon the
parties to this Agreement and their respective successors and assigns.

 

6.10                                                                       
Counterparts – This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same document.

 

6.11                                                                       
Facsimile – This Agreement may be executed and delivered by facsimile
transmission and when so delivered this Agreement shall be deemed to be an
original executed and delivered agreement and binding upon the parties for all
purposes as if originally executed and delivered.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

 

VISTA GOLD CORP.

 

 

 

 

 

 

 

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

REPUBLIC GOLD LIMITED

 

 

ACN 106 399 311

 

 

 

 

 

 

 

 

 

 

 

Authorized Signatory

 

 

 

G-5

--------------------------------------------------------------------------------